Case 6:19-cr-00026-NKM-JCH Document 21 Filed 11/20/19 Page 1 of 2 Pageid#: 31
                                                                       CLERK'SOFqICEU.S.D1sT.COURT
                                                                           ATCHARLOITESVILE,VA
                                                                                  FILED
                            U N ITED STA TE S D ISTR ICT C O U RT              N2k 22 2212
                            W ESTERN D ISTR ICT OF W R G W IA
                                                                          J
                                   LY NC H BU R G DIW SIO N
                                                                         B. jj
                                                                          ..
                                                                             .jtyj ,E
                                                                                .


                                                                             pu c
                                                                                    2
    UM TED STATES OF AM ERICA                    CriminalCaseNo.6:19-CR-00026

                                                 In violation of:

    ALEXANDER TIM OTH Y CROSS                    18U.S.C.jj922(g)(4)and2924(a)(2)


                               SU PER SED IN G IN DIC TM EN T

                                        C OU N T O N E
                        Possession ofFirearmsâJ aProhibitedperson
The GrandJury chargesthat:

          1.    On oraboutSeptember25,2019,intheW estem DistrictofVirginia,thedefendant,

ALEX ANDER TIM OTHY CROSS,knowingthathehad been comm itted to amentalinstitm ion,

did knowingly and intentionally possess flrenrms,thatis,a Sm ith apd W esson,m odelM &P 15
rifle,aRugerLCP pistol,an H S Produktpistol,and a Sig Sauerpistol,said firennnshavingbeen

shipped andtransported in interstatecomm erce.

                lnviolation ofTitle18,UrlitedStatesCode,S'
                                                         ections922(g)(4)and924(a)(2).
                               FORFEITUREALLEGATION
                Upon conviction oftheoffense alleged in CountOne,the defendantshallforfeitto

theUnited States,plzrsuanttoTitle 18,United StatesCöde,Section 924(d)and Title28,Uited
StatesCode,Section 2461(c)5any ftrearmsand nmmlmition involvedinorused inthelcnowing
comm ission ofthe offense,including butnotlim ited to:a Smith and W esson M &P 15 riflew ith
.




serialnllmber1775291,aRugerLCP pistolwith serialnllmber373-85001,a HS ProdulttX DM




    USAOF2019R006440
Case 6:19-cr-00026-NKM-JCH Document 21 Filed 11/20/19 Page 2 of 2 Pageid#: 32




pistolwith serialnllmberM 6555415,a Sig Sauer9mm pistol,m odel5P2022 with serialnllm ber

 2400305,and nmm tmition.

       4.     Ifany ofthepropertydescribed aboveasbeingsubjecttoforfeitc e,asaresultof
 any actoromission ofthedefendant:

                 a. cnnnotbelocated upon theexerciseofduediligence,

                 b. hasbeen transferred orsoldto,ordeposited with,athird party,

                    hasbeenplacedbeyondthejudsdictionoftheacourt,
                 d. hasbeen substantially diminished in value,or

                 e. hasbeen comm ingled with otherproperty thatcnnnotbe divided without

                    difficulty,then

thedefendantshallforfeittotheUnited Statesany otherproperty ofthedefendant,up to thevalue

 ofthe property described above,ptlrsuantto Title 21,United States Code,Section 8531)as
 incorporatedbyTitle28,UntiedStatesCode,Section 2461(c).
       5.     CriminalForfeiture,pttrsuanttoTitle18,UnitedStatesCode,Section924(d),Title
 21,UnitedStatesCode,Sections853û$,andTitle28,UnitedStatesCode,Section2461(c).


  A TRUE BILL,this 70 day ofN ovem ber2019.


                                                S/GM ND JURYFOREPERSON
                                                GRAND JURY FOREPERSON



J
#N>'                ,
TH ONL:S L CULLEN
U NITED STA TES A TTORN EY




 USAO#2019R006440
